Greenblott, J. (concurring).
Although the trial court properly received in evidence the examination before trial of Herbert Doetsch, Sr. introduced by respondents (see CPLB, 3116, subd. [a]; see, also, Practice Commentary by Professor Siegel, McKinney’s Cons. Laws of N. Y., Book 7B, CPLB 3116, p. 476), it could not be the predicate for admission into evidence by respondents of the testimony of several grantees as to oral promises allegedly made to them by Doetsch, Sr. prior to his death. Testimony at an examination before trial introduced by respondents does not constitute testimony of the deceased person given in evidence within the meaning of the waiver provision of CPLB 4519 (see 5 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 4519.23). Once the testimony as to these allegedly oral promises is removed, there is insufficient evidence upon which the trial court could find the existence of a general plan of development which would impose mutual restrictions. Further, as stated by the majority, there was no support in the record for a finding that Doetsch, Jr. was the agent of his father. I therefore concur in the result reached by the majority.
Herlihy, P. J., Staley, Jr., Cooke and Beykolds, JJ., concur in Per Curiam, opinion; Greehblott, J., concurs in a separate opinion in which Herlihy, P. J., Staley, Jr., Cooke and Beyholds, JJ., concur.
Judgment reversed, on the law and the facts, with costs, and complaint dismissed.